DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 and 21-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-14 of U.S. Patent No. 10,510,666 in view of Boyanov (US 2014/0117558). 
Regarding independent claim 1, claims 8 and 12 of U.S. Patent ‘666 claim a device comprising: a first conductive structure within a first dielectric layer, the first dielectric layer being made of a single dielectric material throughout the first dielectric layer (column 10, claim 8, lines 18-19, “a single continuous layer”), a sidewall of the first dielectric layer extending from a sidewall of the first conductive structure to a topmost surface of the first dielectric layer, wherein a topmost surface of the first conductive structure is below the topmost surface of the first dielectric layer (column 10, claim 8, lines 8-15) , and wherein a slope of the sidewall of the first conductive structure is different from a slope of the sidewall of the first dielectric layer (column 10, claim 12, lines 49-54); a second dielectric layer over the first dielectric layer (column 10, claim 8, lines 20-21); and a second conductive structure within the second dielectric layer, wherein the second conductive structure is in physical contact with the topmost surface of the first conductive structure and the sidewall of the first dielectric layer, and wherein a first portion of the sidewall of the first dielectric layer not covered by the second conductive structure is covered by the second dielectric layer (column 10, claim 8, lines 22-38).
Regarding independent claim 8, claim 8 of U.S. Patent ‘666 claims a device comprising: a first conductive structure and a second conductive structure embedded in a first dielectric layer, the first dielectric layer comprising a first dielectric material having a first composition, wherein the first conductive structure and the second conductive structure are in physical contact with the first dielectric material of the first dielectric layer, wherein a topmost surface of the first conductive structure and a topmost surface of the second conductive structure are below a topmost surface of the first dielectric layer (column 10, claim 8, lines 8-15), and wherein a first portion of the first dielectric layer interposed between the first conductive structure and the second conductive structure has a trapezoidal shape, wherein the trapezoid shape has symmetrical sidewalls (column 10, claim 8, lines 13-18), and wherein an entirety of each of sidewalls of the first portion of the first dielectric layer is planar (i.e., inverted trapezoidal shape); a second dielectric layer over the first dielectric layer (column 10, claim 8, lines 20-21); and a third conductive structure embedded in the second dielectric layer, wherein the third conductive structure is in physical contact with the topmost surface of the first conductive structure and the first portion of the first dielectric layer, wherein the third conductive structure is in physical contact with the first dielectric material of the first dielectric layer, and wherein a second portion of the first portion of the first dielectric layer not covered by the third conductive structure is covered by a dielectric material (column 10, claim 8, lines 22-38).
Regarding independent claim 21, claims 8 and 12 of U.S. Patent ‘666 claim a device comprising: a first conductive structure and a second conductive structure extending into a first dielectric layer, the first dielectric layer comprising a first dielectric material having a first composition, a first sidewall of the first dielectric layer extending from a sidewall of the first conductive structure to a topmost surface of the first dielectric layer, a second sidewall of the first dielectric layer extending from a sidewall of the second conductive structure to the topmost surface of the first dielectric layer, wherein a topmost surface of the first conductive structure and a topmost surface of the second conductive structure are below the topmost surface of the first dielectric layer (column 10, claim 8, lines 8-15), wherein a slope of the sidewall of the first conductive structure is different from a slope of the first sidewall of the first dielectric layer, and wherein a slope of the sidewall of the second conductive structure is different from a slope of the second sidewall of the first dielectric layer (column 10, claim 12, lines 49-54); a second dielectric layer over the first dielectric layer, the first conductive structure and the second conductive structure (column 10, claim 8, lines 20-21); and a third conductive structure extending through the second dielectric layer, wherein a bottom surface of the first conductive structure and a bottom surface of the third conductive structure are in physical contact with the first dielectric material of the first dielectric layer, and wherein the third conductive structure is in physical contact with an interface between the topmost surface of the first conductive structure and the first sidewall of the first dielectric layer (column 10, claim 8, lines 22-38), and wherein an entirety of an interface between the third conductive structure and the first dielectric layer is planar (column 10, claim 8, lines 30-38, also see claim 12), and wherein the entirety of the interface between the third conductive structure and the first dielectric layer is below and spaced apart from the topmost surface of the first dielectric layer (column 10, claim 8, lines 30-38).
Neither independent claims 1, 8 nor 21 claims a bottommost surface of the second dielectric layer is below the topmost surface of the first dielectric layer.
However, Boyanov (Fig. 2I) teaches a device comprising a bottommost surface of a second dielectric layer “Base Insulator” is below the topmost surface of the first dielectric layer (combination of “Base Insulator” and “Cap”).  Accordingly, it would have been obvious to form a bottommost surface of the second dielectric layer below the topmost surface of the first dielectric layer in order to form the third conductive layer (claims 8 or 21) having a bottommost surface disposed below the topmost surface of the first dielectric layer that would reduce the thickness of the device.  
Dependent claims 2-7, 9-14 and 22-26 in the present application are either broader version of claims 8-14 in U.S. Patent ‘666 or are obvious variations thereof.  The fact is that claims 8-14 in U.S. Patent ‘666 are claiming common subject matter as dependent claims 2-7, 9-14 and 22-26 in the present application.  
Response to Arguments
Applicant’s arguments, see pages 7-14 of remark, filed 02/15/2022, with respect to independent claims 1, 8 and 21 have been fully considered and are persuasive.  The prior art rejection of independent claims 1, 8 and 21 (and dependent claims dependent thereon) has been withdrawn. However, the double patenting rejection of claims 1-14 and 21-26 has been maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHAT X CAO whose telephone number is (571)272-1703. The examiner can normally be reached M-F, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 571-270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHAT X CAO/Primary Examiner, Art Unit 2817